Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered September 21, 1994, convicting him of criminal possession of a controlled substance in the first degree, criminal possession of a weapon in the third degree, and criminally using drug paraphernalia in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record supports the County Court’s determination that the search of the car in which the defendant was riding was proper (see, People v Prochilo, 41 NY2d 759; People v Ingle, 36 NY2d 413; People v McLaurin, 70 NY2d 779; People v Burke, 146 AD2d 706; People v Blasich, 73 NY2d 673; People v Watson, 213 AD2d 996). Consequently, the County Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence. Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.